Exhibit 10.1

INTERACTIVE DATA CORPORATION

2009 LONG-TERM INCENTIVE PLAN

2009 Option Grant Certificate

(Executive Level Grant)

(Non Qualified Stock Option)

This Option Grant Certificate, together with the summary of grant award (the
“Grant Summary”), evidences the grant by Interactive Data Corporation (the
“Company”) on the date (the “Grant Date”) that appears on the Grant Summary
presented to the individual (the “Grantee”) whose name appears on the Grant
Summary, of an Option to purchase, in whole or in part, the specific number of
shares of the Company’s common stock (“Stock”) set forth on the Grant Summary
(at the exercise price, vesting schedule and other terms set forth therein),
pursuant to the provisions of the 2009 Long-Term Incentive Plan (the “Plan”) and
on the terms and conditions set forth below.

We collectively refer to the Plan, this Option Grant Certificate, the Grant
Summary and the International Supplement described in Section 14 as the “Plan
Documents”. Capitalized terms used herein and not defined herein shall have the
meanings ascribed thereto in Section 4 of this Certificate or the Plan, as
applicable.

The Option evidenced by this Option Grant Certificate is not intended to be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).

Except as otherwise indicated by the context, the term “Grantee”, as used in
connection with this Option Grant Certificate, shall be deemed to include any
person who acquires the right to exercise the Option validly under its terms.

1. Vesting in the Event of a Change in Control.

(i) Notwithstanding the vesting schedule set forth on the Grant Summary, any
unvested Option shall automatically vest and become exercisable immediately upon
termination of the Grantee’s employment with the Company and its subsidiaries
(the “Company Group”) within one (1) year following a Change in Control by
(a) the Company Group (other than for Cause) or (b) the Grantee for Good Reason.

(ii) In addition, notwithstanding the vesting schedule set forth on the Grant
Summary, any unvested portion of the Option shall automatically vest and become
exercisable immediately prior to the occurrence of a Change in Control if, in
connection with the Change in Control, shares of Stock will no longer be listed
on a recognized national securities exchange; provided, however, in the event
that in connection with such a Change in Control, the holders of Stock will
receive a cash payment for each share of Stock surrendered pursuant to such
transaction (the “Acquisition Price”), then the Committee may, in its sole
discretion, provide that any outstanding Option shall terminate immediately upon
consummation of such transaction and that the Grantee shall receive, in exchange
therefore, a cash payment equal to the amount (if any) by which (x) the
Acquisition Price multiplied by the number of shares of Stock subject to such
outstanding Option (whether or not then exercisable), exceeds (y) the aggregate
exercise price of such Option.

 

1



--------------------------------------------------------------------------------

2. Termination of Option. The Option shall terminate and no longer be
exercisable on and after the 10th anniversary of the Grant Date (the “Grant
Expiration Date”) or such earlier times as described in the Plan Documents.
Notwithstanding the forgoing, if the Grant Expiration Date falls on a date that
the primary market on which the Stock trades is closed, the Grant Expiration
Date shall be the last trading date immediately preceding the 10th anniversary
of the Grant Date.

3. Termination of Employment.

(i) Termination for Cause. If the Grantee’s employment with the Company Group is
terminated by the Company Group for Cause, the Option (whether or not vested)
shall be cancelled immediately and no longer be exercisable.

(ii) Job Elimination. Upon the Grantee’s Job Elimination, provided that the
Grantee signs an agreement and release satisfactory to the Company, the Option
(a) shall immediately vest in full, and (b) shall remain exercisable by the
Grantee in accordance with the Plan Documents until the earlier of (x) 90 days
following the date of the Grantee’s termination of employment and (y) the Grant
Expiration Date, following which the Option shall terminate immediately and no
longer be exercisable.

(iii) Death. Upon the Grantee’s death the Option (a) shall immediately vest in
full and (b) shall remain exercisable by the Grantee’s designated beneficiary in
accordance with the Plan Documents until the earlier of (x) one year following
the Grantee’s death and (y) the Grant Expiration Date, following which the
Option shall terminate immediately and no longer be exercisable.

(iv) Resignation; Termination without Cause. Upon the Grantee’s resignation or
the termination of the Grantee’s employment by the Company Group for any reason
other than Cause, or as a result of a Job Elimination, (a) the unvested portion
of the Option shall be cancelled immediately and no longer be exercisable and
(b) the vested portion of the Option shall remain exercisable by the Grantee in
accordance with the Plan Documents until the earlier of (x) 90 days following
the date of the Grantee’s termination of employment with the Company Group and
(y) the Grant Expiration Date, following which the Option shall terminate
immediately and no longer be exercisable. Notwithstanding the foregoing, in the
event of retirement from the Company the Grantee shall have until the earlier of
(x) one year to exercise options that have vested in the ordinary course as of
the effective date of retirement, with retirement defined for this purpose as
(i) separation from the Company Group for any reason other than Cause,
including, without limitation, voluntary resignation or Job Elimination, and
(ii) the Grantee has attained at least age 55 and (y) the Grant Expiration Date.

4. Defined Terms. For purposes of this Option Grant Certificate the following
terms shall have the meanings ascribed below.

(i) Cause. “Cause” shall mean (i) the Grantee’s material breach of any term of
any agreement with the Company Group, including without limitation any violation
of confidentiality and/or non-competition agreements; (ii) the Grantee’s
conviction for any act of

 

2



--------------------------------------------------------------------------------

fraud, theft, criminal dishonesty, or any felony; (iii) the Grantee’s engagement
in illegal conduct, gross misconduct, or act involving moral turpitude which is
materially and demonstrably injurious to the Company Group; or (iv) the
Grantee’s willful failure (other than any such failure resulting from incapacity
due to physical or mental illness), which failure is not cured within 30 days of
written notice to the Grantee from the Company Group, to perform his or her
reasonably assigned material responsibilities to the Company Group. For purposes
of (iv), no act or failure to act by the Grantee shall be considered “willful”
unless it is done, or omitted to be done, in bad faith and without reasonable
belief that the Grantee’s action or omission was in the best interests of the
Company Group.

(ii) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events at any time after the Grant Date:

(a) The acquisition by any individual, entity or group (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any successor provisions thereto) of beneficial ownership (as
defined in Rule 13d-3 of the Exchange Act or any successor provision thereto),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that for purposes of this subsection (a), the
following acquisitions shall be disregarded: (x) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (y) any acquisition by a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, or (z) any
acquisition by Pearson plc or any of its subsidiaries (“Pearson”);

(b) The consummation of a merger, consolidation, or reorganization of the
Company with or involving any other entity or the sale or other disposition of
all or substantially all of the Company’s assets (any of these events being a
“Business Combination”), unless, immediately following such Business
Combination, at least one of the following conditions is satisfied:

(x) all or substantially all of the individuals and entities who were the
beneficial owners of the outstanding voting securities of the Company
immediately prior such Business Combination beneficially own, directly or
indirectly, at least 50% of the combined voting power of the voting securities
of the resulting or acquiring entity in such Business Combination (which shall
include, without limitation, a corporation which as a result of such Business
Combination owns the Company or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (such resulting or acquiring
entity is referred to herein as the “Surviving Entity”) in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination, or

(y) Pearson beneficially owns, directly or indirectly, 50% or more of the
combined voting power of the then-outstanding voting securities of the Surviving
Entity; or

 

3



--------------------------------------------------------------------------------

(c) The stockholders of the Company approve a plan of complete liquidation of
the Company.

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred with respect to the Grantee if the Grantee is part of a purchasing
group that consummates the Change in Control transaction. The Grantee shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Grantee is either directly or indirectly an equity participant in the
purchasing group (except for (A) passive ownership of less than 3% of the stock
of the purchasing group, or (B) ownership of equity participating in the
purchasing group which is otherwise not significant, as determined prior to the
Change in Control by the Committee).

(iii) Good Reason. “Good Reason” shall mean any (i) material diminution in the
Grantee’s, authority, duties, or responsibilities or (ii) diminution in the
Grantee’s annual base cash compensation of more than 10%; provided, however,
that the Grantee must notify the Company of the existence of a condition set
forth in (i) or (ii) within ninety (90) days following the initial existence of
the condition and following receipt of such notice, the Company shall have
thirty (30) days to cure such condition.

(iv) Job Elimination. “Job Elimination” shall mean termination of the Grantee’s
employment with the Company Group as a result of a reduction in force, job
elimination, redundancy or similar event pursuant to which the Grantee is
eligible for benefits under the Company Group’s severance policy, program or
practice applicable to the Grantee.

5. Assignment of Company’s Rights and Obligations. Except as provided in
Section 1(ii) above, in the event of a Change in Control, the Company shall
assign this Option Grant Certificate and the related Grant Summary and all of
its rights and obligations thereunder to the acquiring or surviving entity, such
entity shall assume in writing all of the obligations of the Company relative to
the Option, and the Company (in the event and so long as it remains in business
as a going concern) shall remain liable for the performance of its obligations
thereunder in the event of a failure of the acquiring entity to perform its
obligations thereunder.

6. No Entitlements.

(i) No Effect on Compensation. The Option is a discretionary award. The Plan
Documents do not confer on the Grantee any right or entitlement to receive
compensation or bonus in any specific amount for any future fiscal year, and do
not diminish in any way the Company Group’s discretion to determine the amount,
if any, of the Grantee’s compensation and bonus. The Option does not constitute
salary, wages, ordinary compensation, recurrent compensation or contractual
compensation for the year of grant or any later year and shall not be included
in, nor have any effect on, the determination of employment-related rights or
benefits under law or any employee benefit plan or similar arrangement provided
by the Company Group (including, without limitation, severance and pension
benefits), unless otherwise specifically provided for under the terms of such
plan or arrangement or by the Company.

 

4



--------------------------------------------------------------------------------

(ii) No Right to Future Awards. Neither the Plan Documents nor the grant of the
Option or any other awards confers on the Grantee any right or entitlement to
receive another award under the Plan at any time in the future or with respect
to any future period.

(iii) No Right to Continued Employment. The Plan Documents do not constitute an
employment agreement and nothing in the Plan Documents shall modify the terms of
the Grantee’s employment, including, without limitation, the Grantee’s status as
an “at will” employee of the Company Group, if applicable. None of the Plan
Documents, the grant of the Option, nor any action taken or omitted to be taken
under the Plan Documents shall be deemed to create or confer on the Grantee any
right to be retained in the employ of the Company Group, or to interfere with or
to limit in any way the right of the Company Group to terminate the Grantee’s
employment at any time (including, without limitation, prior to vesting or
settlement).

(iv) Effects of an Employment Contract; Waiver. The Option is awarded by virtue
of the Grantee’s employment with, and services performed for, the appropriate
entities within the Company Group. The existence of a contract of employment
between the Grantee and any entity within the Company Group will not confer upon
the Grantee any right or entitlement to participate in the Plan or to receive
awards thereunder, or any expectation that the Grantee might participate in the
Plan or receive additional Plan awards in the future. Whether or not the Grantee
has a contract of employment with any entity within the Company Group, the
Grantee’s rights and obligations under the terms of the Grantee’s office or
employment shall not be affected by the Grantee’s participation in the Plan.
Subject to the terms of any applicable employment agreement, the Company Group
reserves the right, in its sole discretion, to change the terms and conditions
of the Grantee’s employment including the division, subsidiary or department in
which the Grantee is employed. By accepting the Option, the Grantee waives any
and all rights to compensation or damages in consequence of the termination of
the Grantee’s office or employment for any reason whatsoever insofar as those
rights arise or may arise from the Grantee’s ceasing to have rights under, or be
entitled to receive payment in respect of, the Option as a result of such
termination, or from the loss or diminution in value of such rights or
entitlements. This waiver applies whether or not such termination amounts to
wrongful discharge or unfair dismissal.

7. Data Protection. To the extent reasonably necessary to administer the Plan
and all the rights attached to the Option, by accepting the Option: (i) the
Grantee acknowledges that the Company may process personal data about the
Grantee, including, but not limited to (a) information concerning the Option and
any changes thereto, (b) other personal and financial data about the Grantee,
and (c) information about the Grantee’s participation in the Plan and rights
exercised and the shares of Stock acquired under the Plan from time to time; and
(ii) the Grantee gives explicit consent to the Company to (a) process any such
personal data, and (b) transfer any such personal data outside the country in
which the Grantee lives, works or is employed, including, without limitation, to
the Company and any of its subsidiaries and agents (including the outside stock
plan administrator selected by the Company from time to time, the Company’s
legal and accounting advisors and any other person the Company may deem
appropriate in its administration of the Plan) some of which are situated
outside of the Grantee’s country and may not offer as high a level of protection
for personal information as the Grantee’s country. The Grantee has the right to
access and correct personal data by contacting a local Human Resources
Representative. The personal information will remain strictly confidential and

 

5



--------------------------------------------------------------------------------

will only be kept on file during the duration of the Plan. The transfer of the
information outlined here is important to the administration of the Plan and
failure to consent to the transmission of such information may limit or prohibit
the Grantee from participating in the Plan.

8. Access to Plan/Incorporation by Reference. By accepting the Option, the
Grantee hereby acknowledges that he/she has access to a copy of the Plan (in
written or electronic form) as presently in effect and represents that he/she is
familiar with its terms and provisions. The text and all of the terms and
provisions of the Plan, as amended from time to time, are incorporated herein by
reference, and the Option is subject to such terms and provisions in all
respects. In the event of any conflict or inconsistency between the Plan and
this Option Grant Certificate or the International Supplement, the Plan shall
govern and this Option Grant Certificate or the International Supplement, as
applicable shall be interpreted to minimize or eliminate any such conflict or
inconsistency. The Grantee further acknowledges that the Option will be subject
to any rules or regulations with respect to the administration of the Plan as
may be adopted by the Company.

9. Exercise of Option / Tax Withholding.

(i) Form of Exercise. At any time when the Grantee wishes to exercise the
Option, in whole or in part, the Grantee shall transmit to the Company or its
agent notice of exercise in such form as the Committee may determine from time
to time. Each election to exercise the Option shall specify that it relates to
this Option Grant Certificate and to the related Grant Summary. The notice of
exercise must be delivered in accordance with the rules and regulations
determined by the Company and the plan administrator from time to time which may
include an obligation to deliver the notice prior to a specified time on the
Grant Expiration Date. The rules and regulations are available from the
Grantee’s applicable human resources contact. The Grantee may purchase less than
the number of shares of Stock covered by the Option, provided that no partial
exercise of the Option may be for a fractional share of stock.

(ii) Payment of Exercise Price and Tax Withholding. As a condition to exercise,
the Grantee shall remit to the Company the full exercise price in United States
dollars or in such other form as permitted under the Plan from time to time,
plus an amount sufficient to satisfy all applicable federal, state, local and
foreign income, social or other applicable payroll withholding tax obligations
that may arise in connection with such exercise (or make provision satisfactory
to the Company for the payment of any such withholding obligation). The Company
shall also have the right to deduct from all cash, securities and other
consideration payable to the Grantee in connection with the Option any
applicable taxes or other amounts required to be withheld with respect to the
Option. The Committee may, in its sole discretion, permit the Grantee, to
satisfy, in whole or in part, any withholding obligations by directing the
Company to (a) withhold shares of Stock that would otherwise be received in
connection with the exercise of the Option or (b) to repurchase shares of Stock
that were issued to such individual in accordance with all applicable laws,
rules and regulations and in accordance with such terms and conditions as the
Committee may establish from time to time. In no event shall the Company
withhold taxes in excess of the amount required by applicable laws, rules and
regulations.

 

6



--------------------------------------------------------------------------------

By accepting the Option, the Grantee acknowledges and agrees that he/she has
reviewed with his/her own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Option Grant Certificate.
The Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Grantee understands
that the Grantee (and not the Company) shall be responsible for the Grantee’s
own tax liability that may arise as a result of the transactions contemplated by
this Option Grant Certificate.

10. Nontransferability of Option. The Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Grantee, either voluntarily
or by operation of law or otherwise, except as provided in the Plan or by will
or the laws of descent and distribution. During the lifetime of the Grantee, the
Option shall be exercisable only by the Grantee.

11. Restriction on Sale. The sale of Stock delivered in connection the exercise
of the Option may be restricted by the Company’s Anti-Insider Trading Policy
and/or Equity Interest Policy and any additional or replacement programs. The
Committee shall have the right to impose such restrictions on any Stock acquired
pursuant to the exercise of the Option as it deems necessary or advisable under
applicable federal securities laws, the rules and regulations of any stock
exchange or market upon which such Shares are then listed or traded, and/or any
blue sky or state securities laws applicable to such Stock.

12. Stockholders Rights. The Grantee shall have no rights as a stockholder of
the Company with respect to the Option until such time as the exercise price has
been paid, and the shares of stock have been issued and delivered to the
Grantee.

13. Entire Agreement. The Plan Documents constitute the entire agreement between
the parties, and supersede all prior agreements and understandings, relating to
the subject matter hereof.

14. International Supplement. If the Grantee is employed outside of the United
States, he/she will also receive an “International Supplement” that contains
supplemental terms and conditions with respect to the Option depending on the
country in which the Grantee is employed. This Option Grant Certificate should
be read in conjunction with the International Supplement, if applicable, in
order for the Grantee to understand the terms and conditions applicable to the
Option. In the event of any conflict or inconsistency between the International
Supplement and this Option Grant Certificate, the International Supplement shall
govern and this Option Grant Certificate shall be interpreted to minimize or
eliminate any such conflict or inconsistency.

15. No Advice. Nothing in the Plan Documents should be construed as providing
the Grantee with financial, tax, legal or other advice with respect to the
Option or the receipt of Stock in connection therewith. The Company Group
recommends that the Grantee consult with his/her financial, tax, legal and other
advisors to provide advice in connection with the Option.

16. Securities Laws. The Options and this Option Grant Certificate shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required,
or as the Committee determines are advisable. The Grantee agrees to take all
steps the Company determines are necessary to comply with all applicable
provisions of federal and state securities law in exercising his/her rights
under this Award Agreement.

 

7



--------------------------------------------------------------------------------

17. Severability. The invalidity or unenforceability of any provision of the
Plan Documents shall not affect the validity or enforceability of any other
provision of the Plan Documents, and each other provision of the Plan Documents
shall be severable and enforceable to the extent permitted by law.

18. Waiver. Any provision for the benefit of the Company Group may be waived,
either generally or in any particular instance, by the Company.

19. Binding Effect. This Option Grant Certificate shall be binding upon and
inure to the benefit of the Company and the Grantee and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

20. Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid.
Notice to the Company shall be delivered to Interactive Data Corporation, 32
Crosby Drive, Bedford, Massachusetts 01730, Attention: General Counsel, and to
the Grantee at the address that the Grantee has most recently provided to the
Company; provided, however, that the Company may provide notices to the Grantee
by Company e-mail to the Grantee’s Company e-mail address.

21. Amendment. The Grantee understands and accepts that the benefits granted
under the Plan are entirely at the discretion of the Company and that the
Company retains the right to amend, modify or terminate the Plan Documents at
any time, in its sole discretion and without notice; provided, however, that no
such termination, amendment or modification of the Plan Documents may in any way
adversely affect the Grantee’s rights with respect to the Option without the
Grantee’s consent. Notwithstanding any provision set forth in the Plan Documents
and subject to all applicable laws, rules and regulations, the Company shall
have the power to: (i) without the Grantee’s consent, alter or amend the terms
and conditions of the Option in any manner that the Company considers necessary
or advisable, in its sole discretion, to comply with, or take into account
changes in, or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules or
regulations or (ii) to ensure that the Option is not subject to federal, state,
local or foreign taxes prior to exercise. Any alteration or amendment of the
terms of the Option by the Company shall, upon adoption, become and be binding
on all persons affected thereby without requirement for consent or other action
with respect thereto by any such person. The Company shall give written notice
to the Grantee of any such alteration or amendment as promptly as practicable
after the adoption thereof.

22. Section 409A. As the exercise price of the Option is equal to the Fair
Market Value of a share of Stock on the Grant Date, the Option is intended to be
exempt from Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”). Notwithstanding any contrary provision
in the Plan Documents, if any provision of the Plan Documents contravenes any
regulations or guidance promulgated under Section 409A or could cause the Option
to be subject to additional taxes, accelerated taxation, interest or penalties
under

 

8



--------------------------------------------------------------------------------

Section 409A, the Company may, in its sole discretion and without the Grantee’s
consent, modify the Plan Documents: (i) to comply with, or avoid being subject
to, Section 409A, or to avoid the imposition of any taxes, accelerated taxation,
interest or penalties under Section 409A, and (ii) to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A. This Section 22 does not create an
obligation on the part of the Company to modify the Plan Documents and does not
guarantee that the Option will not be subject to interest or penalties under
Section 409A.

23. Governing Law; Forum Selection. This Option Grant Certificate and the Option
will be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or stock exchanges as may be required.
This Option Grant Certificate shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts or choice of law, rule or principle that might otherwise
refer the interpretation of the Option to the substantive laws of another
jurisdiction. By accepting the Option, the Grantee hereby consents to, and
agrees to submit to, exclusive jurisdiction in the courts of Delaware with
respect to disputes arising out of the Option or the Plan Documents.

 

INTERACTIVE DATA CORPORATION   

Raymond L. D’Arcy

President and Chief Executive Officer

 

9